Exhibit 99.1 500 Spruce Tree Centre 1600 University Avenue West St. Paul, Minnesota 55104-3825 USA 651.603.7700 Fax: 651.603.7795 www.imagesensing.com NEWS RELEASE Contact: Greg Smith, Chief Financial Officer Image Sensing Systems, Inc. Phone: 651.603.7700 FOR IMMEDIATE RELEASE Image Sensing Systems Acquires CitySync Acquisition brings ISS leading ANPR product set and furthers strategic thrust Saint Paul, Minn., June 23, 2010 Image Sensing Systems, Inc. (ISS or the Company) (NASDAQ: ISNS) announced today that it has acquired all of the outstanding stock of CitySync Limited, a UK based, privately-held developer and marketer of automatic license (or number) plate recognition technology (ANPR), for initial consideration of $7.9 million in cash and 57,000 restricted shares of ISS common stock (valued at $727,000 as of the previous days closing price). In addition, the sellers have an 18 month earn-out agreement under which they could receive an additional $2.0 million or more based on revenue and gross margin achievement from CitySync products. Also, ISS will repay $437,000 in borrowings to CitySync from certain sellers in June. ANPR applications include police, security, Intelligent Transportation Systems (ITS) (such as journey time measurement and congestion charging), tolling and parking. In its most recent fiscal year, CitySync had revenue of $7.4 million. Ken Aubrey, CEO of ISS, said, Were again pleased to add a well-respected detection technology to our product portfolio . CitySync ANPR products are highly rated by users in Europe and North America. CitySyncs technology is a great fit for ISS as it is founded on software-based machine vision and we also value CitySyncs employee base which will give us important critical mass in the EMEA marketplace. “As part of our study of the combination, we believe we have identified a number of key synergies, both technological and financial.
